Citation Nr: 1025253	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent 
for posttraumatic stress disorder from May 3, 2007 to August 13, 
2009.

2.  Entitlement to an initial evaluation greater than 30 percent 
for posttraumatic stress disorder from August 14, 2009.

3.  Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the Veteran 
service connection and a 10 percent evaluation for post-traumatic 
stress disorder (PTSD), effective from May 3, 2007 (that date on 
which he filed his claim for VA compensation for this 
disability), and denied his claim of entitlement to service 
connection for a chronic low back disability.  During the course 
of the appeal, an October 2009 rating decision awarded him a 
rating increase to 30 percent for PTSD, effective August 14, 
2009.  


FINDINGS OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant via 
his designated representative that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  

The Board observes that the appeal was certified to the Board in 
April 2010.  Afterwards, in a June 2010 VA Report of Contact that 
was forwarded to the Board, the Veteran's designated 
representative reported that the Veteran had requested to 
withdraw his current appeal of the initial rating assigned for 
PTSD and the denial of service connection for a chronic low back 
disability.  (The current appeal being withdrawn by the Veteran 
also includes the subsequent downstream issue of entitlement to 
an increased rating above 30 percent for PTSD from August 14, 
2009, as implemented during the pendency of this appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).)  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal of the September 2008 rating decision regarding the 
issues of entitlement to service connection for a chronic low 
back disability and an initial evaluation greater than 10 percent 
for PTSD from May 3, 2007 to August 13, 2009, 

						(CONTINUED ON NEXT PAGE)


and the downstream issue of entitlement to an initial rating 
above 30 percent for PTSD from August 14, 2009, is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


